Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Rubin, J.), imposed April 26, 1982, upon his conviction of, inter alia, leaving the scene of an accident without reporting, upon a nonjury verdict, the sentence being, inter alia, an indeterminate term of imprisonment with a maximum of three years. Sentence modified, as a matter of discretion in the interest of justice, by reducing the period' of imprisonment for the crime of leaving the scene of an accident without reporting to a definite term of one year. As so modified, sentence affirmed. The sentence was excessive to the extent indicated. Mangano, J. P., Thompson, Brown and Boyers, JJ., concur.